Citation Nr: 1647316	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-22 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 40 percent for service-connected chronic low back muscular strain superimposed on degenerative instability (low back disability).

3.  Entitlement to a compensable rating for service-connected perforated tympanum under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1953 to January 1955.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2010 and June 2013 rating decisions of the Portland, Oregon Department of Veteran Affairs (VA) Regional Office (RO) that continued noncompensable ratings for bilateral hearing loss and a perforated tympanum, and increased the rating for his low back disability to 40 percent from April 13, 2010.  In August 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for a low back disability and perforated tympanum are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At the August 2016 hearing, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal seeking a compensable rating for bilateral hearing loss; there are no questions of fact or law remaining in that matter. 



CONCLUSION OF LAW

The criteria for withdrawal of an appeal seeking a compensable rating for bilateral hearing loss have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, inasmuch as this decision dismisses the appeal seeking a compensable rating for bilateral hearing loss, the VCAA does not apply and a discussion of its impact is not necessary.

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

Here, the Veteran indicated at his August 2016 hearing before the undersigned that he wished to withdraw his appeal seeking a compensable rating for bilateral hearing loss.  His intent is documented in the transcript of his sworn testimony.  As such, there are no allegations of errors of fact or law remaining for the Board to consider in this matter, and the appeal thereof must be dismissed.



ORDER

The appeal seeking a compensable rating for bilateral hearing loss is dismissed.


REMAND

The Veteran was last examined in conjunction with his claim seeking an increased rating for his low back disability in June 2010.  Since then, he has alleged that his low back disability has worsened.  At his August 2016 hearing, the Veteran and his wife testified that he cannot straighten his back at all (suggesting ankylosis) and that his muscles in his back had atrophied.  There was no suggestion of ankylosis or muscular atrophy on June 2010 examination.  In light of that, and considering over six years have passed since the most recent examination, a contemporaneous examination is needed.

Similarly, the Board notes that the Veteran's only examination assessing his perforated tympanum was conducted in March 2013.  However, a close review of the examiner's report does not reflect a complete examination, but rather a review of the medical evidence to provide an opinion about the cause of the disability.  As such, there is, to date, no examination which actually addresses the manifestations, symptoms, or functional impairment caused by the Veteran's perforated tympanum.  Thus, an appropriate examination is required.

Finally, the Board notes that the Veteran has a long history of VA treatment for his various service-connected disabilities, and has specifically indicated that he returns every four months to receive regular treatment of his perforated tympanum.  However, the most recent records of VA treatment in his electronic file are dated in July 2013.  Any updated records are constructively of record and must be obtained.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private treatment the Veteran has received for his low back or perforate tympanum disabilities, including (but not limited to) all such records dated since July 2013.

2. Then, arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the current severity of his low back disability.  The entire record must be reviewed in conjunction with the examination, and all tests or studies must be conducted.  

The findings reported must include the results of active and passive range of motion studies with notation of functional impairment due to subjective factors, such as pain (with and without weight-bearing), weakness, incoordination, fatigability, loss of endurance, etc.  If pain is present during motion, the examiner must note the point (in degrees) at which such pain begins.  The examiner must also note whether there is ankylosis (and if so, whether such is favorable or unfavorable), muscle atrophy (as alleged at the August 2016 hearing), or incapacitating episodes of intervertebral disc syndrome (IVDS) (and if so, the frequency and duration of such episodes).  

The examiner must include a complete rationale with any opinions provided, citing to supporting factual evidence and medical literature or principles as appropriate.

3. The Veteran should also be scheduled for examination by an ear, nose, and throat (ENT) specialist or otologist.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  The examiner must note all pertinent findings, symptoms, and impairment due to the Veteran's perforated tympanum.  

The examiner should also be provided a copy of the rating schedule, and asked to identify whether, based on the symptoms and impairment noted, there is a particular diagnostic code that more accurately captures the Veteran's symptoms than Code 6211 (which is specifically designated for perforations of the tympanic membrane).

The examiner must provide a complete rationale for any opinions provided, citing to supporting factual evidence and medical literature or principles as appropriate.

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the record to the Board. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


